Citation Nr: 1422094	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-32 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension and/or service-connected coronary artery disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to special monthly compensation (SMC) based upon aid and attendance.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded these claims for further development in December 2012.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA and VBMS e-folders, as well as the paper claims file, include additional medical records which were associated with the record after issuance of the May 2013 supplemental statement of the case (SSOC).  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of this evidence, as the claims are being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2013).

The Veteran is in receipt of a 100 percent rating for coronary artery disease, effective March 10, 2013.  

The Board is aware that VA's General Counsel's opinion 6-99, which held that "[a] claim for [TDIU] for a particular service-connected disability may not be considered when a schedular 100-percent rating is already in effect for another service-connected disability," has been withdrawn in light of the holding in Bradley v. Peake, in which the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  Bradley, 22 Vet. App. at 293. The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.

SMC under 38 U.S.C.A. § 1114(s) is warranted where a veteran has a service-connected disability rated as total and additional service-connected disability separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems independently ratable at 60 percent or more.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  In addition to his service-connected coronary artery disease, for which he is in receipt of a 100 percent rating, the Veteran is service-connected for hypertensive nephropathy, rated 30 percent disabling from January 10, 2013; erectile dysfunction, rated 0 percent disabling from January 11, 2008; and hypertension, rated 10 percent disabling from December 29, 2004 to January 10, 2013 (this is currently rated as part of his hypertensive nephropathy).  The Veteran's claim for service-connected for diabetes mellitus is being remanded below, allowing for the possibility that service connection may be established for a disability involving a bodily system other than the cardiovascular system.  Further, despite the award of a 100 percent rating for coronary artery disease effective March 10, 2013, the record reflects that the Veteran filed an informal claim for TDIU in April 2010.  Accordingly, the claim for a TDIU is not moot, and remains on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the appeal, to obtain a supplemental medical opinion regarding the claim for service connection for diabetes mellitus, and to afford the Veteran a VA examination to evaluate his claims for a TDIU and SMC based on aid and attendance.  In readjudicating the claims, the AOJ must consider all evidence added to the record since issuance of the May 2013 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed diabetes mellitus or any of his service-connected disabilities (coronary artery disease, hypertensive nephropathy, hypertension, and erectile dysfunction).  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: 

(1) records from the Dublin VA Medical Center (VAMC), to include the Brunswick Clinic, dated between August 2005 and November 2006, between May 2010 and April 2012, and since October 2013, to particularly include records dated in January and February 2006, as referenced in the April 2013 VA examination report; 

(2) records from the Veteran's primary care physician, Dr. B., as identified during VA treatment in May 2013;

(3) records from the Veteran's nephrologist, Dr. E., as identified during VA treatment in May 2013;

(4) records from the Southeast Georgia Health System, dated in June 2013, and;

(5) records from the Veteran's cardiologist, Dr. S., of Coastal Cardiology, dated since January 2013, to include records dated in September 2013, as referenced in a December 2013 rating decision.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file or e-folder, forward the claims file to the examiner that conducted the April 2013 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's diabetes mellitus was caused or aggravated by his service-connected coronary artery disease and whether his diabetes mellitus was aggravated by his service-connected hypertension.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran was diagnosed with hypertension during service.  

* A February 2007 VA treatment record reflects that the Veteran's chronic medical problems included non-insulin dependent diabetes mellitus.  

* In March 2011, a VA examiner opined that the Veteran's diabetes was not caused by or a result of his hypertension.  She explained that there was no evidence in the medical literature that shows that hypertension can cause diabetes; diabetes is a disorder of the pancreatic organ and did not occur because of hypertension.  She added that there was a correlation between diabetes causing and worsening hypertension, but not the opposite.  

* During a March 2013 hospitalization, the Veteran underwent a pulmonary critical care consultation for respiratory failure.  The assessment was acute respiratory failure secondary to pulmonary edema and acute coronary syndrome.  The physician added that the Veteran had significant congestive heart failure, underlying hypertension and diabetes mellitus.  

* In April 2013, a VA examiner indicated that the first noted diagnosis of diabetes mellitus was dated in February 2006. 

* In a February 2014 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ), the Veteran's cardiologist, Dr. L.S., indicated that the Veteran had IHD and listed the diagnoses that pertained to IHD as coronary artery disease (diagnosed in March 2013), hypertension, and chronic obstructive pulmonary disease (COPD).  She added that the Veteran had additional diagnoses that pertained to IHD, including diabetes.  

A complete explanation for all opinions expressed must be included in the examination report.  

If the April 2013 VA examiner is not available, the requested opinion should be obtained from another qualified examiner.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file or e-folder and the claim for service connection for diabetes mellitus has been readjudicated, afforded the Veteran a VA examination to obtain an opinion regarding the impact of his service-connected disabilities on his employability and his need for aid and attendance.  

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, precluded his obtaining and retaining substantially gainful employment consistent with his education and occupational experience, prior to March 10, 2013.  He or she must also provide an opinion as to whether, since March 10, 2013, the Veteran has had any service-connected disability not affecting the cardiovascular system which has precluded his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

The examiner must also provide an opinion as to whether the Veteran is in need of aid and attendance because of any of his service-connected disabilities, specifically, whether he requires the regular aid and attendance of another person to perform daily self-care tasks such as dressing or undressing, keeping himself ordinarily clean and presentable, attending to the wants of nature, or feeding himself, or to protect himself from the hazards of his daily environment or to adjust any special prosthetic or orthopedic appliances which cannot be done without aid.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his November 1998 claim for Social Security Administration (SSA) benefits, the Veteran reported that he had previously worked in light industrial employment, as a cook and dishwasher, as a laborer foreman, as a cement finisher, and as a forklift operator.  

* In March 1999 the Veteran was evaluated in conjunction with his claim for SSA disability benefits.  He reported being struck in the head during an altercation in September 1998, with loss of consciousness.  The impression was post-concussion syndrome and the neurologist opined that the Veteran was totally disabled with regard to his previous occupation for at least one year.  

* In March 1999, the Veteran also underwent psychological evaluation in conjunction with his claim for SSA benefits.  The Axis I diagnoses were dementia due to head trauma and secondary substance abuse; depressive order, not otherwise specified, secondary to loss of functioning due to head trauma and polysubstance abuse; and polysubstance dependence.  The psychologist opined that the Veteran's level of functioning prior to his head injury was marginal at best, but had deteriorated markedly with his injury.  

* In his November 2010 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he was unable to secure or follow any substantially gainful occupation as a result of his hypertension, diabetes, and back injuries.  He reported that he had a high school education and had training in construction, brick masonry, plastering, roofing, plumbing, and as a cement finisher, carpenter, and equipment operator.  

* During a March 2011 VA examination, the Veteran reported that he was not employed and reported that he was on SSA disability as a result of a head injury.  

* On review of systems during treatment in April 2012, the Veteran had normal activity and energy level.  

* A May 2012 VA hypertension VA examination report reflects that the examiner opined that the Veteran's hypertension impacted his ability to work in that he would get headaches and feel dizzy from elevated blood pressure.  

* A November 2012 treatment record documents that the Veteran worked as a painter; however a record from the following day reported that he was disabled due to a head injury and had previously worked with a construction company.  

* The discharge summary from the Veteran's November 2012 hospitalization reflects that he could resume his regular activity and return to work.  

* In a January 2013 VA Form 21-8940, the Veteran reported that he was unable to secure or follow any substantially gainful occupation as a result of his hypertension, heart, and kidney disease.  

* On review of systems during treatment in January 2013, the Veteran had normal activity and energy level.  

* A March 20, 2013 inpatient occupational therapy evaluation reflects that the Veteran was previously independent with activities of daily living and mobility.  The therapist described the Veteran's basic activities of daily living noting that he needed distant supervision for grooming and upper extremity dressing, "rehab minimal assistance" for tub, shower, and toilet transfers, toileting, bathing, and lower extremity dressing, and "rehab modified independence" for eating.  The therapist reported that the Veteran's limiting factors were global weakness/deconditioning.  

* An inpatient occupational therapy note from the following day indicates that the goal regarding grooming standing at a sink for more than three minutes and the goal regarding the toileting routine, each apparently with contact guard assist, had been met.  

* An inpatient occupational therapy note dated March 22, 2013 reports that the Veteran's anticipated occupational therapy treatment needs included basic activities of daily living, caregiver training, energy conservation training, equipment training, a home program, patient education, safety education, therapeutic activity and exercises, and work simplification.  The discharge recommendation was that the Veteran might benefit from home health on discharge.  

* The Veteran also received inpatient physical therapy during his March 2013 hospitalization for congestive heart failure.  A record dated March 22, 2013 reflects that the Veteran had met the goal of walking 390 feet with or without an assistive device and standby assistance and was progressing on his goal of being independent with all transfers.  The Veteran was able to walk 520 feet with a rolling walker.  The physical therapist stated that the Veteran's impairments or limitations included ambulation deficits, balance deficits, endurance deficits, safety awareness deficits, strength deficits, and transfer deficits.  He indicated that the Veteran should be able to go home with either home health service or outpatient rehabilitation to maximize the benefits of physical therapy for overall strengthening and conditioning and recommended that he use a walker with wheels.  

* The discharge summary from the Veteran's March 2013 hospitalization reflects that the Veteran had no activity restrictions.  

* In April 2013, a VA examiner commented that the Veteran's kidney condition did not impact his ability to work.  

* The discharge summary from a May 2013 hospitalization reflects that the Veteran could resume regular activities slowly and rest when tired.   

* In an August 2013 VA examination, the examiner reported that the Veteran had been diagnosed with coronary artery disease and indicated that continuous medication was required for control of his heart condition.  The examiner was asked to list the medications and the heart conditions for which they were used and she reported several medications for blood pressure.  The examiner reported that the Veteran's heart condition(s) impacted his ability to work in that he was unable to do any strenuous activities.  

* In the February 2014 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ), Dr. L.S. stated that the Veteran's IHD impacted his ability to work and commented that he had heart disease with congestive heart failure and cardiomyopathy.  

* A February 2014 discharge summary following an admission for chest pain reflects that the Veteran was discharged to home to self-care.  A discharge information sheet from this hospitalization reports that the Veteran could resume usual activity.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  Readjudication of the claim for a TDIU must include consideration of whether referral to the Director, Compensation and Pension Service is warranted, pursuant to 38 C.F.R. § 4.16(b), if the schedular criteria for a TDIU are not met prior to March 10, 2013.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

